DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.

 Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (U.S. Patent Application Publication Number 2012/0318058). Kimura discloses a heat conduction-type sensor corrects (calibrate) effects of a temperature of a measurement target fluid and a type of the fluid on a measurement value in measurement of a flow velocity, a mass flow, or an atmospheric pressure. Also provided is a thermal flow sensor and a thermal barometric sensor with this correcting function, high sensitivity, simple configuration, and low cost. At least two thin films that are thermally separated from a substrate through the same cavity are provided, one thin film comprises a heater and a temperature sensor, and the other thin film comprises at least one temperature sensor, the temperature sensors being thin-film thermocouples. The thin film is arranged in proximity so that it is heated only through the measurement target fluid by heating of the heater. A calibration circuit calculates and compares quantities concerning heat transfer coefficients of a standard fluid and the unknown measurement target fluid (Please see the abstract).




With respect to claim 1, Kimura discloses and illustrates a thermoresistive micro sensor device for a mass flow meter for measuring a mass flow of a fluid or for a pressure meter for measuring a pressure in a fluid, the thermoresistive micro sensor device comprising: a semiconductor chip (substrate 1) having an upper surface and a lower surface (see figure 2); at least one through hole (cavity 40 and slits 41.  The Examiner notes here that a singular circular through hole is not disclosed.  However, this feature is not deemed to be critical or essential to the invention since the specification never gives any disclosure as to the through hole shape or design, it is simply referred to as a through hole, thus any through hole, regardless of the shape or arrangement, would be deemed to be functional equivalent and suitable), which runs completely through the semiconductor chip from the upper surface to the lower surface perpendicularly to a plane parallel to the upper surface and the lower surface of the semiconductor chip (see figure 2); one or more electrically conductive structures (temperature sensor 20), wherein each of the electrically conductive structures comprises a first end section, a second end section and a middle section being arranged between the first end section and the second end section (see figure 1), wherein the first end section and the second end section of each of the electrically conductive structures are mounted to the semiconductor chip so that the middle section of each of the electrically conductive structures spans over the through hole at the upper surface of the semiconductor chip (see figure 1 and 2); an electrically insulating arrangement configured for electrically insulating the one or more electrically conductive structures (thin film 10) and the semiconductor chip from each other, wherein the through hole runs through the electrically insulating arrangement (slits 41); and a contact arrangement comprising a plurality of contacts (70b, 71a, 74, 70a, 71b), wherein each of the plurality of contacts is electrically connected to one of the first end sections or to one of the second end sections, so that electrical energy, which is supplied to the contact arrangement, is fed to at least one of the electrically conductive structures in order to heat the respective electrically conductive structure, and to measure an electrical resistance of one of the electrically conductive structures( paragraph [0033] specifically states that the heater 25 can be used as the temperature sensor 20 as a resistance temperature sensor). 
With respect to claim 2, the thermoresistive micro sensor device according to claim 1, wherein the one or more electrically conductive structures comprise an electrically conductive heating and sensing structure, wherein the electrical energy from the contact arrangement is fed to the electrically conductive sensing and heating structure, and wherein the electrical resistance is an electrical resistance of the electrically conductive heating and sensing structure is disclosed in paragraph [0033].
With respect to claim 3, the thermoresistive micro sensor device according to claim 1, wherein in a top view a cross section of the through hole in the electrically insulating arrangement is smaller than a cross section of the through hole in the semiconductor chip is shown in view of figure 2 as the cavity is clearly bigger than the area made by the slits 41 at the top.
With respect to claim 4, the thermoresistive micro sensor device according to claim 1, wherein the first end section of one of the electrically conductive structures is connected to a first contact (74) of the contact arrangement and to a second contact (70a) of the contact arrangement, and wherein the second end section of the one of the electrically conductive structures is connected to a third contact (74) of the contact arrangement and to a fourth contact (70b) of the contact arrangement.


Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. There is no disclosed criticality to the shape of the through hole. The through hole is not disclosed to be a single circular through hole anywhere in the specification, though that would be the most accepted meaning of a through hole, it is not the broadest reasonable interpretation and drawings are not considered to be "exact" or "to scale" unless stated as such. There is nothing disclosed to be critical to the shape of the hole, the criticality is based on an element suspended over a hole/gap/cavity, which the prior art reference provides and the applicant provides no arguments to the contrary. For at least these reasons, the amendment of a singular circular through hole is not allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 5, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861